Title: Thomas Jefferson to John Vaughan, 22 August 1819
From: Jefferson, Thomas
To: Vaughan, John


          
            Dear Sir
            Poplar Forest near Lynchburg Aug. 22. 19
          
          I learned but lately the death of my friend Cathalan of Marseilles, and I think he had no partner in commerce to whom the authority would survive of drawing on Lafite for the 250.D. placed at his order, which may disappoint me of my supplies for the year. the inclosed letter to mr John Dodge of Marseilles is left open for your perusal, with a request you will forward to him an authority to recieve the money, & with it this letter. the lateness of the season calls for as early an attention to this request as is convenient.
          I am just recovering from a serious attack of rheumatism, and expect to return to Monticello within a fortnight and to remain there a month, within which term I shall hope to see mr Correa there, to whom if with you be pleased to present my friendship & to accept assurances of the same to yourself.
          
            Th Jefferson
          
        